Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6, 8-10 and 13-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the most pertinent prior art does not teach, disclose and/or fairly suggest a method and device method of predicting a future stabilization temperature of a subject using a heat-flow sensor, comprising: a first thermistor pair includes a first inner thermistor at an inner face of the heat-flow sensor and a first outer thermistor at an outer face of the heat-flow sensor, wherein the first inner thermistor and the first outer thermistor are separated from each other by a first material thickness; a second thermistor pair includes a second inner thermistor at the inner face of the heat-flow sensor and a second outer thermistors thermistor at the outer face of the heat-flow sensor, wherein the second inner thermistor and the second outer thermistor are separated from each other by a second material thickness, wherein the first and second material thickness are different from each other: an evaluation unit configured to: fit a plurality of curves to the received temperature measurement values, wherein each of the plurality of curves is associated with different sensor characteristics of a sensor; identify an intersection point of the fitted curves: determine a time constant based on the intersection point; apply the time constant to a stretched exponential equation, wherein applying the stretched exponential equation using the time constant predicts the future stabilization temperature.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAY A ABOUELELA whose telephone number is (571)270-7917. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAY A ABOUELELA/Primary Examiner, Art Unit 3791